Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00108-CV

                 IN THE INTERST OF M.G.N. and A.C.N., Minor Children

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-17947
                        Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and we REMAND this cause to the trial court for further proceedings consistent with this
opinion. We tax costs of appeal against the party that incurred them.

       SIGNED April 24, 2013.


                                               _____________________________
                                               Patricia O. Alvarez, Justice